         Case 1:21-cr-00388-RC Document 13 Filed 06/17/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §          CRIMINAL NO. 1:21-cr-00388
                                              §
VIC WILLIAMS                                  §

       UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE


TO THE HONORABLE JUDGE RUDOLPH CONTRERAS:

          COMES NOW, Defendant, VIC WILLIAMS, by and through his attorney,

Chip Lewis, and requests that his conditions of release be modified to include

travel outside the Western and Southern Districts of Texas for business purposes.

As grounds in support thereof, Mr. Williams would respectfully show the Court as

follows:

                                                    I.

          Mr. Williams was released on bond on May 27, 2021.                He is being

supervised by the Western District of Texas. As a condition of his bond, Mr.

Williams is required to notify the Western District of Texas (Midland-Odessa

Division), in advance, of any and all travel outside the Western and Southern

District of Texas. The Defendant must also receive the Court’s approval for any

travel outside of the Continental United States.1




1
    Order Setting Conditions of Release – Doc 10.
         Case 1:21-cr-00388-RC Document 13 Filed 06/17/21 Page 2 of 3




          Mr. Williams works as the U.S. Senior Drilling Advisor for Kinetic

Upstream Technologies. His job requires him to travel to a number of cities

outside of Texas, often on a short notice.2 Mr. Williams’ employer is aware of this

case and stands behind him.

                                                II.

          Mr. Williams has no prior criminal history.              Mr. Williams remains in

perfect standing with Pretrial Services and will continue to abide by his conditions

of release for the pendency of this case. Further, Mr. Williams will stay away

from Washington, D.C., in accordance with his conditions of release, except for

attendance of Court proceedings.

                                                III.

          The Government is unopposed to this request.



          WHEREFORE PREMISES CONSIDERED, Mr. Williams respectfully

prays that this Honorable Court modify his conditions of pre-trial release

accordingly so that he can travel outside the Western District of Texas for business

purposes.


                                                  Respectfully submitted,


                                                         /s/ Chip Lewis
                                                  CHIP LEWIS
                                                  State Bar No. TX0216

2
    See Exhibit A: Letter from George Sutherland, President of Kinetic Upstream Technologies
      Case 1:21-cr-00388-RC Document 13 Filed 06/17/21 Page 3 of 3




                                          Federal ID No. 24313
                                          chip@chiplewislaw.com
                                          1207 S. Shepherd Dr.
                                          Houston, Texas 77019
                                          713-523-7878 (Telephone)
                                          713-523-7887 (Fax)


                      CERTIFICATE OF CONFERENCE

I hereby certify that I have spoken with AUSA Vivien Cockburn, who is
unopposed to this Motion.


                                               /s/ Chip Lewis
                                          CHIP LEWIS


                         CERTIFICATE OF SERVICE

I hereby certify that on the 17th day of June 2021, a true and correct copy of the
foregoing Motion was delivered to the Government via email.

                                          ________/s/Chip Lewis________
                                          CHIP LEWIS
